               Case 2:14-cr-00369-RAJ Document 52 Filed 06/11/20 Page 1 of 1




 1                                               THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                   )   No. CR14-369RAJ
 9                                               )
                     Plaintiff,                  )
10                                               )   ORDER GRANTING DEFENDANT’S
                v.                               )   MOTION TO FILE HIS
11                                               )   OVERLENGTH MOTION FOR
     GREG WELDON PHILLIPS,                       )   COMPASSIONATE RELEASE
12                                               )
                     Defendant.                  )
13                                               )
14
             This matter comes before the Court on the motion by the defendant to file his
15
     overlength Motion for Compassionate Release. Having thoroughly considered the
16
     motion and the relevant record, and finding good cause, the Court GRANTS the motion
17
     (Dkt. #49). Leave of the Court is GRANTED to the defendant to file his overlength
18
     Motion for Compassionate Release that exceeds the 12-page limit.
19
            DATED this 11th day of June, 2020.
20
21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge

24
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO FILE                              1601 Fifth Avenue, Suite 700
       OVERLENGTH MOTION                                                    Seattle, WA 98101
       (Greg Weldon Phillips; CR14-369RAJ) - 1                                  (206) 553-1100
